                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TODD ALLEN,                                                 CIVIL ACTION
                        Petitioner,

                v.

 THE DISTRICT ATTORNEY OF THE                                NO. 15-2713
 COUNTY OF PHILADELPHIA, and
 THE ATTORNEY GENERAL OF THE
 STATE OF PENNSYLVANIA,
                Respondents.

                                             ORDER

       AND NOW, this 9th day of March, 2020, upon consideration of Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus filed by pro se petitioner, Todd Allen, the record in

this case, the Report and Recommendation of United States Magistrate Judge Henry S. Perkin

dated December 11, 2018, pro se petitioner’s Objections to the Report and Recommendation, IT

IS ORDERED as follows:

       1.      The Report and Recommendation of United States Magistrate Judge Henry S.

Perkin dated December 11, 2018, is APPROVED and ADOPTED;

       2.      Pro se petitioner’s Objections to the Report and Recommendation are

OVERRULED;

       3.      The Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus filed by pro se

petitioner, Todd Allen, is DENIED and DISMISSED;

       4.      To the extent that pro se petitioner requested an evidentiary hearing in his

Objections to the Report and Recommendation, pro se petitioner’s request is DENIED on the

ground that all relevant facts are matters of record.
       IT IS FURTHER ORDERED that certificate of appealability will not issue because

reasonable jurists would not debate (a) this Court’s decision that the petition does not state a

valid claim of the denial of a constitutional right, or (b) the propriety of this Court’s procedural

ruling with respect to petitioner’s claims. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529

U.S. 473, 484 (2000).

       The decision of the Court is based on the following:

       1.      Pro se petitioner pled guilty to possession of a controlled substance with intent to

deliver. An agreed upon sentence of eleven and a half (11 ½) to twenty-three (23) months of

house arrest with eight (8) years of probation and sixty (60) days of incarceration for a contempt

charge was imposed on December 11, 2003. Thereafter, defendant was charged with violating

his probation on three occasions, all of which are detailed in the Report and Recommendation

(R&R) of the Magistrate Judge;

       2.      Pro se petitioner’s Objections to the R&R relate to the violation of probation

proceedings. In his first Objection he claims that the sentences for violation of probation

constituted double jeopardy. That claim was addressed in the R&R and rejected. This Court is

in complete agreement with the R&R on that issue.

       In his second Objection, pro se petitioner reiterates that the Pennsylvania Courts did not

reasonably reject his ineffective assistance of violation of probation counsel claim for failing to

request an up-to-date Presentence Report. That argument was rejected in the R&R with which

this Court agrees.

       Pro se petitioner next argues in his Objections that violation of probation counsel was

ineffective for failing to file a direct appeal. That claim is related to pro se petitioner’s argument

that his sentence was excessive. That argument was addressed in the Report and



                                                  2
Recommendation with which this Court agrees. On this issue this Court notes that the

Pennsylvania Superior Court determined that the sentence imposed did not exceed the statutory

maximum, the trial court did not abuse its discretion because the sentence was not manifestly

excessive, and counsel could not be ineffective for failing to file a direct appeal challenging the

sentence as excessive because such an appeal would have been futile. Commonwealth v. Allen,

2014 WL 10558739 at *6 (Pa. Super. October 27, 2014).

       Pro se petitioner sets forth in his Objections a number of reasons in support of his claim

that he told his violation of probation counsel to file a direct appeal. These additional facts do not

change the analysis in the R&R. Further, pro se petitioner admits to filing a pro se post-sentence

motion, but not a pro se direct appeal. This Court agrees with the Magistrate Judge that this

claim – the failure to file a direct appeal – is procedurally defaulted.

       Pro se petitioner next objects to the finding in the R&R that the Pennsylvania Courts

reasonably rejected pro se petitioner’s ineffective assistance of violation of probation counsel

claim for failing to ensure that petitioner had notice of his violation of probation hearing. This

issue is fully addressed in the R&R with which the Court is in complete agreement.

       Finally, pro se petitioner objects to the finding in the R&R that pro se petitioner’s claim

that he was denied due process because the violation of probation judge did not recuse himself

was meritless. That claim was fully addressed in the R&R with which this Court agrees.

                                                       BY THE COURT:

                                                       /s/ Hon. Jan E. DuBois

                                                          DuBOIS, JAN E., J.




                                                   3
